DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites the limitation that the determining is based on “mathematical programming” however it is unclear as to what is meant by this limitation and what entails “mathematical programming.” The claim further discloses modifying the function by “at least varying input values of the function” the input values “characterizing the received data” however it is unclear as to what characterizing the data would entail and how it would be performed.
Similar issues are presented in claim 18 and the claim is therefore rejected for the same reasons. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nanaji et al. US Patent Application Publication 2008/0295568 (hereinafter referred to as Nanaji).
Regarding claim 1, Nanaji discloses a method comprising receiving from a sensor (pulser 42) in operable communication with a fuel storage facility (fuel dispenser), data characterizing the fuel storage facility (fuel flow measurement data, paragraph 0026), determining, based on the received data, an estimate of meter drift of a flow meter of a fuel dispenser in fluid communication with the fuel storage facility (paragraph 0026), the determining further based on at least one predictive model (paragraph 0063 discloses the use of a model in the method) that predicts whether a calibration parameter characterizing a calibration of the flow meter has deviated from a 
Regarding claim 2, Nanaji teaches the use of a physics model as claimed (paragraph 0063 discloses the use of a Kalman filter which is based on the physics in the system).
Regarding claim 4, Nanaji discloses the sensor including a fuel dispenser as claimed. 
Regarding claim 5, Nanaji discloses the data as including an amount of fuel removed from the fuel storage facility as a result of fuel sale to a customer as claimed (paragraph 0036).
 Regarding claim 8, Nanaji discloses determining the meter drift at a repeatable time interval as claimed (paragraph 0060).

Regarding claim 11, Nanaji discloses a system comprising at least one data processor (76), and memory storing instructions (paragraph 0076) configured to cause the at least one data processor to perform operations comprising receiving from a sensor (pulser 42) in operable communication with a fuel storage facility (fuel dispenser), data characterizing the fuel storage facility (fuel flow measurement data, paragraph 0026), determining, based on the received data, an estimate of meter drift of a flow meter of a fuel dispenser in fluid communication with the fuel storage facility (paragraph 0026), the determining further based on at least one predictive model 
Regarding claim 12, Nanaji teaches the use of a physics model as claimed (paragraph 0063 discloses the use of a Kalman filter which is based on the physics in the system).
Regarding claim 13, Nanaji discloses the claimed invention regarding the system elements and therefore the claim is taught by Nanaji since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, Nanaji discloses the sensor including a fuel dispenser as claimed. 
Regarding claim 15, Nanaji discloses the data as including an amount of fuel removed from the fuel storage facility as a result of fuel sale to a customer as claimed (paragraph 0036).
 Regarding claim 18, Nanaji discloses the claimed invention regarding the system elements and therefore the claim is taught by Nanaji since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (1987).
 Regarding claim 19, Nanaji discloses determining the meter drift at a repeatable time interval as claimed (paragraph 0060).

Regarding claim 20, Nanaji discloses a non-transitory computer program product which, when executed by at least one data processor forming part of at least one computing system, causes the at least one data processor to implement operations comprising: receiving from a sensor (pulser 42) in operable communication with a fuel storage facility (fuel dispenser), data characterizing the fuel storage facility (fuel flow measurement data, paragraph 0026), determining, based on the received data, an estimate of meter drift of a flow meter of a fuel dispenser in fluid communication with the fuel storage facility (paragraph 0026), the determining further based on at least one predictive model (paragraph 0063 discloses the use of a model in the method) that predicts whether a calibration parameter characterizing a calibration of the flow meter has deviated from a predetermined flow meter calibration parameter (paragraph 0063 discloses monitoring calibration tolerances for the flow meter), and providing an estimate of meter drift (paragraph 0013, 0015 and 0026 disclose determining the drift in the system which would be “providing” as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanaji.
Regarding claims 6, 7 and 16, Nanaji discloses the claimed invention but does not explicitly teach the use of the graphical user interface to display the visual characterization of the meter drift loss quantity prediction as claimed. Examiner takes official notice that it was obvious at the time of filing to have used GUI and displays in computing systems in order to provide visual information and feedback of a system during operation in order to allow a user to monitor the measurements as they occur.
Regarding claim 17, Nanaji discloses the claimed invention but does not explicitly teach the physics model as being a balance model as claimed. 

Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide et al. US Patent Application Publication 2017/0074706 (hereinafter referred to as Heide).
Regarding claims 9 and 17, Nanaji discloses the claimed invention but does not explicitly disclose the physics model as being a fluid balance model as claimed. It was known in the time of invention to use fluid balance in flowmeters as taught by Heide (paragraph 0033) and it therefore would have been obvious to have used a fluid balance model to characterize the flow meter as claimed to ensure the flowmeter is properly calibrated to detect potential errors.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARK A SHABMAN/Examiner, Art Unit 2861